Judgment, Supreme Court, New York County (George Roberts, J.), rendered April 24, 1989, convicting defendant upon his plea of guilty of criminal sale of a controlled substance in the fifth degree, and sentencing him to an indeterminate term of imprisonment of 2 to 4 years, unanimously affirmed.
Judgment, of the same court and Justice, rendered April 24, 1989, convicting defendant upon his plea of guilty of attempted criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of 2 to 4 years, unanimously modified on the law and the facts to reduce the conviction to criminal sale of a *408controlled substance in the fifth degree, and otherwise affirmed.
As the People concede, the clear purpose and intent of the plea agreement was to have defendant enter a second guilty plea to the crime of criminal sale of a controlled substance in the fifth degree. Since defendant received the bargained for term of imprisonment, there is no need to remand for resentencing. (People v Edwards, 41 AD2d 707.) Concur—Rosenberger, J. P., Ellerin, Kupferman, Asch and Smith, JJ.